Exhibit 10.3 FORM OF RESOLUTE ENERGY CORPORATION RESTRICTED CASH INCENTIVE AWARD AGREEMENT (Executive Officers) This Restricted Cash Incentive Award Agreement (this “Agreement”) between RESOLUTE ENERGY CORPORATION (the “Corporation”) and (“Participant”) is dated as of February 18, 2016 (the “Date of Grant”). RECITALS A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance Incentive Plan, as amended (the “Plan”); B.The Plan provides for the granting of incentive awards to eligible persons as determined by the Administrator; and C.The Administrator has determined that Participant is a person eligible to receive a restricted cash incentive award under the Plan and has determined that it would be in the best interests of the Corporation to grant the award provided for herein.
